HOFFMAN, Judge
JUDGMENT
The above entitled matter came on for trial on December 16, 1970. The plaintiff appeared in person and by her attorney John Maduro, Esq. The defendant also appeared in person and was represented by Verne Hodge, Esq. The Court after hearing testimony of the plaintiff, her husband and the defendant finds as follows:
FINDINGS OF FACTS
1 — That the incident of June 29, 1970 occurred as testified to by the plaintiff and her husband, to wit: in front of the entrance to plaintiff’s apartment in the presence of said *170parties, the defendant and his wife and several neighbors within hearing of the plaintiff and defendant and their spouses;
2 — That the defendant — and not his wife as defendant maintained at trial — did falsely proclaim “that she (Marilyn Richards) threw away a child and that she had been going with other men, including his brother.”
CONCLUSIONS OF LAW
1 — The statements of plaintiff amount to slander actionable per se;
2 — Judgment will be entered in favor of plaintiff, Marilyn Richards in the amount of $100.00 with costs of $3.00 and attorney’s fee of $100.00.
Judgment to be stayed for a period of 10 days from date.